DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-11 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10 and 11, Ooba (US 2011/0131310) teaches an information processing apparatus (Print control apparatus 101, Figures 1-2) comprising: a plurality of network interfaces connected to corresponding networks (A print control apparatus 101 (communication apparatus) includes a plurality of network interface cards (NICs) 102, 103, and 113; paragraphs 47-48, Figures 1-2); a plurality of storage areas for saving data, for each of which a network interface permitted as an output path of the saved data is defined (Print job and associated network information is stored in a management table 700 in HDD 309, and this information is used to transmit the print data to either the terminal apparatus 111 or 115, print data will only be transmitted / output to a device located on the same network that transmitted the print data, another words, the network information must contain available to a terminal apparatus (user); paragraphs 53-55, 79-80, Figures 2-3, 11).


Regarding claims 2-9, the instant claims are dependent on allowable claim and are thus allowable.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Asano et al. (US 6,327,614) discloses device, comprising: a plurality of network interface processors connected to a network, each network interface processor having a network interface local memory functioning as a cache memory for storing a part of server data and a network interface local processor and at least one storage interface processor connected with a storage device for storing the server data.

	Horan et al. (US 10,237,127) discloses the method comprising: receiving, at the management computer, via a network connection, from a plurality of storage systems of a plurality of different types, a plurality of discovery packets, each different type of storage system having a different minimal amount of configuration information required to initialize a storage system of that type, wherein receiving the plurality of discovery packets includes receiving a first discovery packet having a first format associated with a first type of storage system of the plurality of different types and receiving a second discovery packet having a second format associated with a second type of storage system of the plurality of different types.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675